Citation Nr: 1726635	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-13 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than June 3, 2008, for increased rating for residuals of fracture, proximal phalanx, left index finger (left index finger disability).

2.  Entitlement to a rating higher than 10 percent for residuals of fracture, proximal phalanx, left index finger (left index finger disability).

3.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2010 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The July 2010 rating decision granted service connection for PTSD and assigned an initial rating of 30 percent effective June 3, 2008.  In June 2011, the Veteran filed a notice of disagreement with this initial rating.  The RO issued a statement of the case in April 2012 and the Veteran perfected his appeal with an April 2012 VA Form 9.

The June 2012 rating decision increased the Veteran's disability rating for residuals of fracture, proximal phalanx, left index finger to 10 percent, effective June 3, 2008.  In June 2013, the Veteran filed a notice of disagreement with this rating and its effective date.  The RO issued a statement of the case in September 2015 and the Veteran perfected his appeal with a November 2015 VA Form 9.

During the pendency of this appeal, the Veteran was also assigned a separate 10 percent rating for residual partial paresis, status post left finger injury effective June 2, 2008.  See January 2013 rating decision.  Insofar as higher ratings are available for this disability and the Veteran is presumed to be seeking the maximum available benefit, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues of increased ratings for left index finger disability and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Entitlement to an increased rating for residuals of fracture, proximal phalanx, left index finger was not factually ascertainable within one year of the Veteran's June 3, 2008 claim.


CONCLUSION OF LAW

The criteria for an effective date prior to June 3, 2008, for the assignment of a 10 percent rating for residuals of fracture, proximal phalanx, left index finger are not met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in July 2008 (PTSD) and May 2011 (left finger).  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA provided relevant examinations as discussed in further on in the decision.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II. Earlier Effective Date

The Veteran contends that the effective date of the increase of the disability rating for residuals of fracture, proximal phalanx, left index finger, from noncompensable to 10 percent, should be earlier.  In his November 2015 VA Form 9, the Veteran's attorney argues that it is easily ascertainable that the condition was symptomatic one year prior to the current effective date. 

Except as otherwise provided, the effective date of a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  The effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997)(requiring VA to consider the evidence of disability during the period one year prior to the application in order to determine when a factually ascertainable increase in disability occurred).

The Veteran was originally granted service connection for residuals of fracture of left index finger in an April 1970 rating decision.  At that time this disability was assigned a noncompensable rating effective June 12, 1969, the day after his separation from service.  Notice of this decision and of his appellate rights was mailed to the Veteran in April 1970.  He did not appeal that rating or submit new and material evidence within one year of its issuance and the April 1970 rating decision became final.  See 38 U.S.C.A. § 7105 (c) (West 2014).

The finality of this earlier rating decision prevents an effective date prior to the current appeal period.

The Veteran's current claim for an increased rating for residuals of fracture, proximal phalanx, left index finger, was received June 3, 2008, the current effective date for the 10 percent rating.  The record does not contain any communications from the Veteran regarding his left index finger between the April 1970 rating decision and the June 2008 claim.

The Veteran's attorney has argued that Veteran's reports of tenderness and pain when making a grip with the finger reflected in the April 1970 rating decision suggests that the Veteran would have been entitled to a compensable rating for this disability due to painful motion under DeLuca v. Brown, 8 Vet. App. 202 (1995) if it had not predated the DeLuca decision and, as such, these symptoms should be presumed present for the year prior to the Veteran's June 2008 claim, allowing for an effective date of one year earlier.  

The U.S. Court of Appeals for the Federal Circuit has explained that the one year rule for increased rating claims requires that the claim for increased compensation be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim.  Gaston v. Shinseki, 605 F.3d 979, 984   (Fed. Cir. 2010) (explaining the legislative intent to provide veterans with a one-year grace period for filing their claims). Thus, if it is established that the increase occurred more than one year prior to the date an increased rating claim is received by VA, the effective date shall be the date that the claim for increase was received, and no earlier.  See 38 U.S.C.A. § 5110 (b)(2); Gaston v. Shinseki, 605 F.3d at 984  

In the year prior to his June 2008 claim the record does not contain evidence of a worsening of symptoms related to the Veteran's residuals of left index finger fracture.  The Veteran did not seek VA treatment for this condition during that time and did not submit private treatment records from that period showing an increase in symptoms.  Likewise, the Veteran did not submit any lay evidence to VA during this time period.  Given the lack of relevant records showing increased symptoms, the Board finds that entitlement to an increased rating for residuals of fracture, proximal phalanx, left index finger, was not factually ascertainable during this period.  

Therefore, the effective date for the increase for the Veteran's residuals of fracture, proximal phalanx, left index finger, can be no earlier than June 3, 2008, the date the claim for the increase was received by VA.  The appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  


ORDER

An effective date prior to June 3, 2008, for the assignment of a 10 percent rating for residuals of fracture, proximal phalanx, left index finger, is denied.


REMAND

The Veteran contends that new examinations are necessary because his left index finger disability and PTSD have gotten worse.

The Veteran's attorney noted the dates of the prior examinations as evidence that new examination were necessary.  While a new VA examination is not warranted based solely upon the passage of time, VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  

In this case, the Board notes that the current 10 percent rating is the maximum schedular rating for this disability under Diagnostic Code 5229, but a higher rating is available for amputation of the index finger (Diagnostic Code 5153), for ankylosis of the index and other fingers (Diagnostic Code 5219 or Diagnostic Code 5223), and for higher ratings are available for associated neurologic symptoms (Diagnostic Code 8515).  The Veteran's attorney is aware of the relevant rating criteria.  See September 2015 Statement of the Case.  His assertion that a higher rating is warranted for the Veteran's worsening left index finger disability therefore implies that one of these scenarios is met.  An examination is necessary to determine the current severity of this disability.

The Board notes that the October 2013 VA PTSD examination is not associated with the electronic claims file and must be uploaded for review.  The Veteran has also specifically cited errors in the October 2013 VA PTSD examination, which he attributes to communication difficulties.  He noted that he takes anti-anxiety medication and has been unable to hold a steady job since his separation from service.  A new examination that accurately reflects the Veteran's psychiatric treatment, to include medications, and his occupational impairment is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Associate the October 2013 VA PTSD examination with the claims file.

2.  Then, ensure that the Veteran is scheduled for another VA examination in connection to his residuals of the left index finger fracture.  The entire claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The designated VA examiner must indicate all present symptoms and manifestations attributable to the Veteran's service-connected left index finger disability and address the rating criteria as found in 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2016) and 38 C.F.R. § 4.124a, Diagnostic Code 8515.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for the left and right index fingers in active and passive motion as appropriate.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must comment on the functional impairment caused by the Veteran's residuals of the left index finger disability, to include whether the Veteran's functional impairment is equivalent to amputation of the finger.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Then, ensure that the Veteran is scheduled for another VA examination to determine the current severity of his PTSD.  The entire claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

4.  Thereafter, readjudicate the Veteran's claims for higher ratings for left index finger disability and PTSD.  If any of the benefits sought is not granted in full, both he and his attorney should be furnished a supplemental statement of the case.  An appropriate period of time should be allowed for response prior to returning the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


